Citation Nr: 0204750	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-14 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for residuals of an 
injury to the chest, arms, and legs.  

3.  Entitlement to service connection for osteoarthritis 
(claimed as rheumatism).  

4.  Entitlement to service connection for bronchitis (claimed 
as a lung condition).  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1946 to 
April 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Manila Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board denied the above claims as not well grounded in an 
October 2000 decision.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

As a result of the above change in the law, the Court vacated 
and remanded the Board's October 2000 decision in May 2001.  

The veteran requested a hearing before the Board; however, he 
subsequently withdrew this request.  38 C.F.R. § 20.704(d) 
(2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence of current residual disabilities from an 
injury to the chest, arms, and legs, and has not presented 
competent evidence of a current bronchitis disability.  

3.  Heart disease and osteoarthritis were not shown in 
service or for many years thereafter, nor was either 
disabling to a compensable degree during the first post 
service year.

4.  The veteran has not presented or identified competent 
medical evidence relating his heart disease or osteoarthritis 
to his active military service on any basis.  


CONCLUSION OF LAW

Heart disease; osteoarthritis; residuals of an injury to the 
chest, arms, and legs; and bronchitis were not incurred or 
aggravated by active service; nor may service connection be 
presumed for heart disease or osteoarthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001), 5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

As noted above, on November 9, 2000, the President signed 
into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO previously denied the claim as not well 
grounded.  While the VCAA has eliminated the well-grounded 
requirement, it has not eliminated the requirements for 
service connection, the test for which is essentially the 
same as the requirements for a well-grounded claim:  a 
current disability, evidence of incurrence or aggravation of 
a disability in service, and a link between the current 
disability and service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The RO has provided the veteran with notice of these basic 
requirements for service connection by providing him with 
notice of the laws and regulations pertaining to service 
connection in the May 1999 Statement of the Case (SOC).  

In addition, the RO provided a discussion that his claims for 
service connection were being denied either because there was 
no current disability or because there was no evidence of a 
nexus between a current disability and service.  It also 
provided a summary of the three requirements for service 
connection set forth above.  In addition, he was advised of 
the type of evidence that he would need to substantiate his 
claims for service connection in a December 1997 notice.  

Therefore, the Board finds that adequate notice of the 
requirements of service connection was provided to the 
veteran.  In addition, by providing the veteran with a 
rationale explaining why the evidence on file was 
insufficient to allow for a favorable determination, the RO 
effectively placed the veteran on notice of the type of 
evidence needed to substantiate his claim.  Therefore, the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  

As a result, the RO's denial of the claim as being not well 
grounded has not prejudiced the veteran since the RO notified 
him of the requirements of service connection in the 
rationale it provided in its determinations.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

With respect to post-service records, the only medical 
treatment reported by the veteran was at the VMMC, and these 
records have been obtained.  

The veteran's service medical records were destroyed by the 
1973 fire in St. Louis.  Where the veteran's service medical 
records are lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In such cases 
where service records have been lost or destroyed, the Board 
is under a duty to advise the veteran of alternative forms of 
evidence that can be developed to substantiate the claim.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  

The Board finds that the RO has satisfied the heightened duty 
to assist in attempting to obtain the veteran's service 
medical records.  

In December 1997 the RO sent a request for all available 
service medical and clinical records to the National 
Personnel Records Center (NPRC).  

In December 1997 the RO notified the veteran of the 
possibility that his military records were damaged or 
destroyed by the 1973 fire at the National Personnel Records 
Center (NPRC).  They provided him with a NA Form 13055 to 
provide more specific information concerning his inservice 
injuries so that alternative sources could be searched for 
his service medical records.  They also provided him VA Forms 
21-4138 for the release of other medical records.  

The veteran responded by noting that he was treated at the 
37th Station Hospital in Okinawa, Japan from August to 
September 1947 for, in pertinent part, chest pain, 
rheumatism, and leg pain.  

In February 1998 the NPRC responded that no medical records 
were available because of the fire at the NPRC.  

The RO subsequently submitted the veteran's NA Form 13055.  
This form advised the veteran that his records were not 
available, and that more information was needed to allow for 
searches of alternate record sources.  The veteran reported 
the nature of his injury, the unit he was in when they 
occurred, and again reported that he was treated at the 37th 
Station Hospital.  

In September 1998 the NPRC responded that it had searched 
sick reports and morning reports and indicated that it was 
unable to recover any records pertaining to the veteran.  The 
veteran was advised of this in the October 1998 rating 
decision.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).  

The RO later specifically requested the NPRC to search for 
clinical records from the 37th Station Hospital.  The NPRC 
responded that these records had been destroyed by fire.  The 
veteran was advised of this in a July 2000 rating decision.  
Id.  

In light of the above, the Board concludes that the RO 
satisfied its obligation to the veteran by placing him on 
notice of the need for alternative sources of supporting 
evidence and by undertaking a "reasonably exhaustive 
search" for such evidence.  See Layno, 6 Vet. App. 465, 469 
(1994).  

The Board notes that no VA examinations have been conducted.  
A VA examination is not required for any of the issues on 
appeal in this case because there is no indication that any 
of the disabilities may be associated with the veteran's 
military service.  

In reaching the above conclusion, the Board has considered 
all the evidence of record, including the veteran's 
assertions.  However, aside from the veteran's assertions, 
there is no other evidence on file even hinting that any of 
the claimed disabilities may be associated with service.  The 
medical evidence of record does not document a long history 
of any of the disabilities that were diagnosed.  These 
records document treatment more than 40 years after discharge 
and make no indication that the veteran was treated for such 
disabilities during or shortly after service.  

In fact, with respect to osteoarthritis, the veteran only 
reported a one day history of back pain with a previously 
history of fall in 1992, many years after discharge.  The 
January 1996 initial diagnosis of an upper respiratory tract 
infection was based on the veteran's one-week history of a 
productive cough with phlegm; he did not report a history of 
such symptoms dating back to service.  In addition, the 
above-mentioned records do not even document the veteran's 
alleged complaints of pain in the chest, arms, and legs as a 
result of an inservice injury.  The veteran's medical history 
is addressed in greater detail in the merits discussion of 
this case.  

Thus, the Board finds that the evidence, when considered in 
its entirety, does not indicate that any of the veteran's 
disabilities may be associated with his active military 
service.  38 U.S.C.A. § 5103A(d)(2)(B) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that, before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard, supra.


Factual Background

As noted above, the NPRC has made multiple searches for the 
service medical records, including specific records of 
treatment documented by the veteran in NA Forms 13055, but 
has found that the veteran's service medical records were 
destroyed by fire.  This is discussed in more detail in the 
above duty to assist section.  

The veteran submitted his claims for service connection in 
November 1997.  He claimed service connection for a heart 
condition, rheumatism and lung pain, and chest pain due to an 
accident that occurred while he was on duty.  The veteran's 
only reported post-service treatment was indicated as being 
at the Veterans Memorial Medical Center (VMMC) beginning in 
1995.  


He subsequently reported in a VA Form 21-4142 (received in 
January 1998) that he was treated at the 37th Station 
Hospital in Okinawa, Japan from August to September 1947 for, 
in pertinent part, chest pain, rheumatism, and bilateral leg 
pain.  

The RO also received a written statement from the veteran in 
January 1998.  The veteran reported having been assigned to 
the 697th Petroleum Distribution Company in Okinawa in August 
and September of 1947.  During this time, he was reportedly 
hit in the chest by a steel pipe which was being used for gas 
lines.  He reported that this injury caused injuries to his 
chest, arms, and legs.  He reported having been treated at a 
hospital in Okinawa, Japan and eventually was transferred to 
58th Spare Parts, Supply Depot, in Okinawa.  

Records from the VMMC show treatment of multiple medical 
conditions between 1996 and 1998.  In January 1996 the 
veteran was diagnosed with an upper respiratory tract 
infection based on a one-week history of a productive cough 
with phlegm.  Blood pressure at this time was 120/70.  In 
March 1996 blood pressure was 120/80.  

In April 1996 a chest x-ray was performed based on the 
veteran's complaints of an "on and off" cough and a history 
of a fever.  The chest x-ray revealed osteoarthritis of the 
thoracic spine.  It also revealed no demonstrable active 
parenchymal infiltrates and found the rest of the chest 
structures to be unremarkable.  

On follow-up in April 1996 the upper respiratory infection 
was described as being resolved.  Blood pressure at this time 
was found to be 130/70.  Subsequent medical records do not 
document a diagnosis of an upper respiratory infection or of 
bronchitis.  

Subsequent evaluations in April and May 1996 revealed blood 
pressure readings of 130/70.  




In April 1997 the veteran was seen for a one day history of 
"on and off" back pain precipitated by bending while he was 
washing clothes.  A history of a 14-foot fall in 1992 while 
in Saudi Arabia was reported.  It was also reported that x-
rays taken at the time revealed negative findings with no 
evidence of a fracture.  The pertinent assessment was 
osteoarthritis.  Blood pressure readings from April 1997 were 
120/70 and 120/80.  

In May 1997, x-rays of the thoracolumbar area documented 
minimal osteoarthritis of the thoracolumbar vertebrae.  

During a May 1997 follow-up evaluation the veteran was 
diagnosed with hypertensive vascular disease (HVD) (by 
history) and osteoarthritis.  Blood pressure on evaluation 
was 160/80.  The heart had a regular rate and rhythm.  

Evaluation in June 1997 revealed blood pressure to be 140/70.  
Evaluation revealed a regular rate and rhythm and the 
assessment was HVD.  

In August 1997 the veteran was seen for complaints of low 
back pain and occasional chest pain and cough.  He also 
reported dizziness on assuming an upright position.  On 
examination blood pressure was 140/80.  Heart rate was 70.  
The assessment on examination was hypertensive 
arteriosclerotic cardiovascular disease (HASCVD) and 
osteoarthritis of the thoracolumbar spine.  

In November 1997 blood pressure was 130/80.  The veteran was 
next seen in September 1998.  On examination, blood pressure 
was 120/70.  The assessment was HASCVD.  

On examination in January 1998 blood pressure was 140/80.  
The pertinent assessments were HASCVD and degenerative joint 
disease.  



In a March 1999 statement the veteran recounted having been 
hit in the chest, arms, and legs by a steel pipe.  He 
contended that his chest was different from what it was prior 
to the accident.  He contended that the accident caused the 
dislocation of his right patella, and that he was no longer 
able to carry heavy things.  He generally contended that his 
chest, heart, and lung conditions were incurred in service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arthritis or cardiovascular-renal disease including 
hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

As was discussed above, the veteran's service medical records 
have been destroyed and all avenues in locating such records 
have been exhausted.  Where the veteran's service medical 
records are lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that the veteran is competent to discuss 
inservice events such as having been hit by a steel pipe.  
Because his account of this incident has been consistent, the 
Board finds it to also be credible.  

The veteran has essentially asserted that the disabilities he 
is claiming on appeal stemmed from the inservice accident in 
which he was hit by a steel pipe.  

However, after a careful review of the evidence of record, 
the Board is of the opinion that a preponderance of the 
evidence is against the veteran's claims for service 
connection of a heart disorder (HASCVD); residuals of an 
injury to the chest, arms, and legs; osteoarthritis; and 
bronchitis.  


Residuals of Injuries to the Chest, Arms, and Legs; 
Bronchitis

The veteran has failed to provide evidence that he is 
suffering from a current bronchitis disability and from 
current residuals of injuries to the chest, arms, and legs.  

While records from the VMMC dated from January 1996 to April 
1996 document treatment of an upper respiratory infection, 
they also document that the infection had resolved in April 
1996.  Subsequent records from the VMMC into January 1998 
document no further diagnosis of an upper respiratory 
infection or of bronchitis.  

With respect to residual disabilities from injuries to the 
chest, arms, and legs, the Board again notes that it has 
accepted the veteran's inservice account of the steel pipe 
injury as credible.  Nonetheless, there are no post-service 
medical records documenting treatment or a diagnosis of a 
musculoskeletal disability of the chest, arms, and/or legs.  
There is no other evidence in the record documenting current 
residuals of an injury to the chest, arms, and legs (the 
veteran's heart disease is addressed separately below).  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of bronchitis and residuals 
of an injury to the chest, arms, and legs , the Board finds 
that his claims of entitlement to service connection for 
these disabilities must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  


Heart Disorder and Osteoarthritis

The record shows that the veteran has been diagnosed with 
HASCVD and osteoarthritis of the thoracolumbar spine.  
However, the veteran has failed to provide medical evidence 
of a nexus between either of these disabilities and his 
military service, including his reported inservice injury 
involving the steel pipe.  There are no documented medical 
opinions or other competent evidence of record linking these 
disabilities to service on any basis.  Hickson, supra.  

In this regard, the osteoarthritis of the thoracolumbar spine 
was not first documented until April 1996, many decades after 
discharge.  The Board also notes that the veteran's heart 
disease was not diagnosed until May 1997, approximately 48 
years after his discharge from service.  

Thus, there is no evidence that any chronic disease (heart 
disease (arteriosclerosis) or osteoarthritis) was shown in 
service or during an applicable presumption period.  38 
C.F.R. § 3.309(a).  Nor is there medical evidence of a 
relationship between the veteran's current heart disease and 
osteoarthritis and any alleged continuity of symptomatology.  
In this regard, the Board finds it notable that the veteran 
reported no history of an inservice injury during his 
treatment at the VMMC for low back pain and osteoarthritis.  
In fact, in April 1997 he noted only a one-day history of 
back pain, with a history of a 14-foot fall in 1992.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements linking his current 
disabilities to his military service, including an inservice 
injury, are not competent evidence in this case.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

Because there is no evidence of a current bronchitis 
disability and current residuals of an injury to the chest, 
arms, and legs, and because no nexus has been provided 
between service and the current heart disease and 
osteoarthritis disabilities, the claims of service connection 
for these diagnoses must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for a heart disorder, bronchitis, 
osteoarthritis, and residuals of an injury to the chest, 
arms, and legs.  Gilbert, supra.  


ORDER

The claims of entitlement to service connection for a heart 
disorder, bronchitis, osteoarthritis, and residuals of an 
injury to the chest, arms, and legs are denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

